Citation Nr: 1019877	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-46 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
September 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by which the RO denied 
entitlement to service connection for prostate cancer.

In March 2010, the Veteran and his wife testified at a 
hearing  before the undersigned at the RO.  A transcript of 
the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on the U.S.S. Cebu (ARG-6) and 
participated in Operation Crossroads during atmospheric 
nuclear testing between July 1, 1946 and August 29, 1946.

2.  The Veteran is considered a radiation-exposed veteran, as 
he participated in a radiation-risk activity.

3.  Prostate cancer is not recognized by VA as being a 
disease specific to radiation-exposed veterans, but is 
recognized as a radiogenic disease.

4.  There is no competent medical evidence showing that 
prostate cancer was present in service or for many years 
thereafter, and the only probative evidence addressing the 
etiology of the Veteran's prostate cancer weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in February 2008.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in February 2008 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided.  No 
examination is necessary herein, however, because the 
evidence of record establishes a low (less than 50 percent) 
possibility that the Veteran's disability was caused by 
radiation exposure, and there is no other evidence suggesting 
a link between the Veteran's prostate cancer and service.  In 
such situations a VA medical examination need not be 
provided.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, and pertinent 
VA clinical records.  The record also contains information 
from the Defense Threat Reduction Agency (DTRA).  The Veteran 
was also afforded an opportunity to set forth his contentions 
at the March 2010 hearing before the undersigned.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion  

Service records demonstrate that the Veteran participated in 
Operation Crossroads, which involved atmospheric detonation 
of nuclear devices, and that he was exposed to ionizing 
radiation while aboard the U.S.S. Cebu (ARG-6).  It is his 
essential contention that he incurred prostate cancer as a 
result of his exposure to radiation during Operation 
Crossroads.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Hilkert v. 
West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in 
which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Prostate cancer 
is not among these diseases.  38 C.F.R. § 3.309 (d)(2)(i-
xxi).  The first method is therefore not applicable in this 
case.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Prostate cancer is among these listed diseases (see 
38 C.F.R. § 3.311(b)(2)(i- xxiv)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See 38 C.F.R. § 3.303; 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  In this case, there is no 
competent evidence purporting to relate the onset of prostate 
cancer to injury or disease in service.  The service 
treatment records make no reference to prostate cancer, the 
Veteran's prostate cancer was diagnosed some six decades 
after service, and there is no competent evidence of a direct 
nexus between prostate cancer and service.  The Board notes, 
moreover, that neither the Veteran nor his representative has 
argued that there is a direct link between prostate cancer 
and service.  The Board's focus thus turns to the second 
method, which will now be addressed. 

As indicated, the Veteran's service personnel records reflect 
that he participated in "Operation Crossroads" on board the 
U.S.S. Cebu (ARG-6) during atomic bomb testing between July 1 
and August 29, 1946.  This renders the Veteran a radiation-
exposed veteran, as he participated in a radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d)(3).  Pursuant to 
38 C.F.R. § 3.311(b), when a veteran exposed to ionizing 
radiation subsequently develops a radiogenic disease that 
manifests within a specified time period, and claims service 
connection based on such exposure, "before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration."  38 C.F.R. §§ 
3.311(b)(1)(i), (ii), (iii).  The Veteran's prostate cancer 
manifested more than five years after exposure and so falls 
within the specified time period.  38 C.F.R. § 
3.311(b)(5)(iv).

The record contains a December 2006 memorandum from the 
Chief, VA Public Health and Environmental Hazards Officer to 
the Director, VA Compensation and Pension Service regarding 
the use of screening dose tables for evaluation of skin and 
prostate cancer compensation claims from Atomic Veterans.  
These tables, produced by DTRA, are based on worst-case doses 
for, in pertinent part, radiation exposed veterans claiming 
entitlement to service connection for prostate cancer based 
on radiation exposure.  The DTRA screening procedure includes 
worksheets leading decisionmakers through the decision making 
process.

In April 2008, the Veteran submitted a Radiation Risk 
Activity Information Sheet in which he indicated that he was 
present in the Marshall Islands during Operation Crossroads 
and that he was 21 miles from ground zero during an atomic 
explosion.  During the explosion, he was on the deck of the 
USS Cebu (ARG-6), and he moved to an area one mile from the 
explosion site immediately thereafter.  

In a written statement dated in June 2008, the Veteran 
indicated that after the initial explosion, he and his 
shipmates went to Bikini Island for recreation.  En route to 
Bikini island, he witnessed warped equipment and damaged 
ships, presumably from the explosion.  He further indicated 
that upon returning Stateside, the crew of the Cebu 
deactivated it and removed asbestos from pipes in order to 
spray an unidentified liquid onto them.  The Veteran recalled 
disassembling three or four pipes.  

In July 2008, DTRA confirmed that the Veteran was a 
participant in Operation Crossroads conducted at Bikini Atoll 
in 1946.  DTRA indicated that its findings and dose 
assessments were based upon the available military records as 
well as the Veteran's recollections and statements.  
According to DTRA, the doses of radiation the Veteran 
received during Operation Crossroads did not exceed:

	External gamma dose: 18 rem
	External Neutron dose: 0.5 rem
	Internal committed dose to the prostate (alpha): 4.5 rem
	Internal committed dose to the prostate (beta plus 
gamma): 2 rem

In March 2010, the Veteran appeared before the Board and 
provided wholly credible testimony regarding his activities 
during the summer of 1946.  He was very specific about 
exposure to the water around Bikini Atoll and his lack of any 
problems associated with his prostate for almost six decades 
after the acknowledged exposure to radiation.  He simply 
stated that he could think of no other reason for developing 
prostate cancer.  

Because the Veteran is not shown to be competent to provide 
medical opinions as he has no medical training, the Board 
cannot base a decision on his assertions regarding the 
etiology of his prostate cancer.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the Veteran's assertion that he 
believes there can be no other reason for developing prostate 
cancer is given no probative value.

The competent medical evidence of record, including the 
information from DTRA, which took into account the Veteran's 
recitation of events, and the corresponding August 2008 
administrative decision of the RO, is decidedly against a 
relationship between the Veteran's prostate cancer and 
radiation exposure in service.  The Board emphasizes that the 
procedure for developing claims for radiogenic diseases are 
established by VA regulations.  In this case, the Board 
concludes that the proper procedure has been followed and the 
Board is bound by the law to deny the claim presented.  For 
all the foregoing reasons, the Board concludes that service 
connection for prostate cancer, as due to radiation exposure, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, however, that doctrine is not applicable.  
Alemany, supra; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.









ORDER

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


